AUS~N,   TEXAS




                   February 5, 1948

Hon. L. A. Woods,             Opinion Ao, V-494
State Superintendent,
Department of Education,      Re:     The validity of a
Austin, Texas                         school bond elec-
                                      tion on February
                                      21, 1948, sincb tha
                                      poll tax rolls Will
                                      not be compiled be-
                                      fore April lst, 1948.
Dear Sir:

            We refer to your letter of January 24, 1948
in which you submit the following:

            "1. The Fort Worth Board of Educa-
      tion has called a bond election for Feb-
      ruary 21st, 1948.
             "2. Certain Fort Worth attorneys
      have advised the Board that such election
      cannot be valid because of the absence of
      a poll tax list as required by Article
      2975 of the Revised Civil Statutes of
      Texas e The poll tax list will be absent
      because the tax,office cannot complete it
      before April lst, 1948.
            "3. Will the election be valid
      should it be held without such a list hav-
      ing been furnished by the Collector?ll
            You have informed us that the boundaries of       .
Fort Worth Independent School District do not coincide
with the boundaries of the City of Fort Worth, by reason
of which we assume that such district boundaries are not
coincident with the boundaries of the voting precincts.
            The poll tax receipt and exemption records
in the office of the countytax assessor-collector of a
county contain the names of those who have paid poll tax-
es or obtained exemption certfffcates in each election
Hon. L. A..Woods - Page 2        (V- 494 )



    precinct of the county, separately. It is not stated
    in those records whether the poll tax payer or exemp-
    tion certificate holder resides in any school district,
    by reason of which no certified list of the voters in
    the Fort Worth Independent School District, as such
    could be furnished to the election officials of such
    district by such county officer based upon the records
    of his office.

                It is elementary that the law does not re-
    quire an officer to certify that things exist or are
    disclosed by his records which things are not so dis-
    closed.
                 The pertinent parts of Article 2955,.V.C.S.
    read:
            " 0 0 e 0 provided that any voter who is
            subject to pay a poll tax under the laws
            of this State, shall have paid said tax
            before offering to vote at any election
            in this State and holds a receipt show-
            ing that said poll tax was paid before
            the first day of February next preceding
            such election; and, if said voter is ex-
            empt from paying a poll tax and resides
            in a city of ten thousand (10,000) inhab-
            itants or more9 he or she must procure a
            certificate showing his or her exemptions
            as required by this title. 0 0 The pro-
            visions of this Article &s to cu       bal- .
            &&= shall apply to all elections includ-
.           fng general, special and primary elections.*
            (Emphasis added)
                Article 2785? V.C.S, provides for elections
    to determine the proportion of the levy of such tax or
    the issuance of school bonds. The pertinent part of that
    article reads: It0D 0 0 said~election shall be held and
    conducted as provided by law for general elections, ex-
    cept as provided herein." (Emphasis added)
                Fort Worth Independent School District was
    created by House Bill No9 528, Chapter 230,Local and SPec-
    ial Laws, Acts 1925, 39th Legislature, page 674, with full
    powers to call and hold elections for the issuance of bonds.
Hon. L. A. Woods - Page 3   (V-494)


There is no requirement that Its election officials be
furnished a list of poll tax payers.

            The provisions of Articles 2955 and 2785,
V.C.S. pertain to the method of conducting elections,
such as casting and counting ballots and making returns.
            Article 2975 requires County Tax Collectors
to “deliver to the Board certified lists of citizens in
each precinct who have paid their poll tax or received
their certificates of exemptiorY~before April 1st of
each year.
            In Schrock v. Hylton, 133 S. W. (2d) 175, the
Court quoted and approved other cases as follows:
            “So, for the purpose of this opinion,
      assuming that the election was held under
      and governed by the provisions of the gen-
      eral election laws of the State of Texas,
      which evidently was not the case, by virtue
      of the above statute, Art. 3054, supra, Q&
      burden of proof rested upon contestants to
      show that a poll list at the polling place
      would have materially changed the result of
      the election, or that the absence of such
      list did materially change the result; thus,
      in the absence of such showing, the failure
      of the election officers to have a certified
      list at the polling place at the time the
      election was held, becomes immaterial,

            “In State ex rel? Paggi v, Fletcher,
      Ter. Civ. App,, 50 S.W.2d 450, 452, in an
      election-contest, among ether assignments of
      error, the contention was made, as here, to
      void the election, that a list of voters was
      not furnished the election officers in com-
      pliance with Art, 2975, R.S. The court said:
      ‘Because the voting lists furnished the elec-
      tion judges failed to furnish all the inform-
      ation prescribed by article 2975, appellants
      insist that the election was absolutely void
      * * * In support of their proposition ap el-
      lants cite yett v0 Cook, 115 Tex, 205, 2i1
      S.W. 8379 and articles 29759 3005, and 3012
                    .



Hon. L. A. Woods - Page 4   (V-494)


      of the Revised Statutes. While it Is true
      that the Supreme Court, in Pett v. Cook, dls-
      cussed the office of the list of voters pro-
      vided for by article 2975 and in effect held
      that the provisions of this article were mand-
      atory, the facts of that case have no relation
      to the facts of this case, and what was said
      there can throw but little light on the propo-
      sition befere us. * * l To have relief because
      Its provisions were not complied with, appel-
      lants rested under the burden of alleeinr and
      proving Itinjury,wwhich was not done.-~~&
      apht to vote is a constitutional rieht and
      while the Legislature has the Dower to &tab-
      lish rules.regulating this right, such regu-
      lations should generally be given a liberal
      construction to effectuate the constitutional
      right of suffrage. Regulations which, from
      their very nature, are deemed absolutely es-
      sential to accomplish the purposes of consti-
      tutional suffrage, are deemed mandatory; such
      as, that voting shall be by ballot, that it
      shall take place on a certain day within cer-
      tain precincts, etc. Rut reaulations that are
      u&g
      no
      the election are considered merely formal in
      character and should be construed as directory.
      This is the clear holding of the Supreme Court
      in McKinney v. O'Connor, 26 Tex. 5, and Fowler
      v. State, 68 Tex. 30 3 S.W. 255. also of
      this court In State tex rel. Pace j v. Logan
       (Tex. Clv. App.) 5 S.W.2d 247, and Scurlock
      v. Wlngate (Tex. Civ.~App.) 283 S.W. 307. See,
      also, Turner v. Teller (Tex. Civ. App.) 275
S.W. 115; Bass v. Lawrence (Tex. Civ. App.) 300
S.W. 207 . . .
            "The decisions cited on the question of
      whether the provisions of the law, relative to
      election officers having a properly certified
      list of the qualified voters or of the polls,
      are mandatory or directory, are clearly in fa-
      vor of the rule that, the failure of either the
      voters or election officers to perform their
      respective duties at the polls according to the
    Hon. L. A. Woods - Page 5   (V-494)


          Do  eround to set aside an election other isa
                  al . In McCrary on Elections, 4thWEd.
          t&q-- the author says: ‘The justice of this
          rule S apparent, and it may be said to be the
          underlying principle to be applied In determin-
          ing this question. The requirements of the law
          upon the electors are in the Interest of pure
          elections, and should be complied with at least
          in substance, but to disfranchise the voter be-
          cause of the mistakes or omissions of election
          officers would be to Put him entirely at the
          mercy of political manipulators. The perforr-
          an&e by the election officers of the duties in-
          posed upon them can be reasonably well secured
          by providing a penalty for failure so to do.‘”
          &mphasis added)
c
                It will be noted that the list to be compiled
    by the county tax collector under the provisions of Arti-
    cle 2975 must be delivered before the first day of April
    of each year. In other words, the tax collector has until
    such date to deliver the list, and the statute would not
    be violated if such list were not delivered until the last
    day of March. Therefore, if an election is to be held un-
    der appropriate statutory provisions after January 31st
    and before April 1st) and the list has not been delivered,
    then Article 2975 could have no application or bearing on
    such election.
                We are of the opinion that failure of the As-
    sessor and Collector of Taxes for Tarrant County to fur-
    nish election officials in a school bond election in Fort
    Worth Independent School District with a certified list of
    voters in said district will not invalidate such election.
                Opinions Nos. o-1178 and O-3350 by a former
    Attorney General, and bpinion No. V-220 by us are perti-
    nent to your inquiry, and a copy of each of them is en-
    closed for your information. Said Opinion Noo.o-1178 holds
                                                        !
Hon. L. A. Woods - page 6    (v-494)


that Article 2955v, V.C.S., which requires T~ax Assessors
to furnish election officials with a list of property tax-
payers, Is void.  That opinion Is in accord with the cases
of Lucchese v. Mauermam, ,195 S.W. (26) 422, ref.  n.r.0.
certiorari denied  67 S. Ct. 633 and Border V. Abel1 lil
S.W. (2d) 1186. &aid Opinions N:s. O-3350 and~V-220 &F-
taln to the qualification of voters In such e1Cctlons.


              Fall+re of the County hssessor and
      Collector of Taxes to furnish election of-
      ficials   In a school district bond election
      with a list of holders of poll tax receipts
      and exemption certificates In such school
      ‘districtwill not invalidate such election.
                                Yours vary tr$ay,
                            ATTORNEY GEHE3AL OF TEXAS




WTW :wb
Encls.
                            ‘yz!?!i!L?-:
                                Assistad


                            APPROVED: